USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1141                         WILFRED MARCOUX,                      Plaintiff, Appellant,                                v.              JOHN T. CALLAHAN, ACTING COMMISSIONER,                SOCIAL SECURITY ADMINISTRATION,                                                      Defendant, Appellee.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                               FOR THE DISTRICT OF NEW HAMPSHIRE                                        [Hon. Steven J. McAuliffe, U.S. District Judge]                                                             Before                                                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Stanley H. Robinson on brief for appellant.     Honorable Paul M. Gagnon, United States Attorney, David C.Broderick, Assistant United States Attorney, and Donna McCarthy,Assistant Regional Counsel, Social Security Administration, onbrief for appellee.September 3, 1998                                                                     Per Curiam.  The district court affirmed a decision of theCommissioner of Social Security denying appellant's application fordisability benefits for a period beginning October 30, 1991 throughJuly 24, 1995.  Having carefully reviewed the judgment in light ofthe issues raised in the parties' briefs and the administrativerecord presented on appeal, we affirm substantially for the reasonsstated in the district court's detailed and thorough memorandumopinion.       Affirmed.  See Loc. R. 27.1.                                -2-